DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 11, 13 – 19, 22, 23 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the second dielectric layer has a first recess defined by a first pair of sidewalls of the second dielectric layer and a second recess defined by a second pair of sidewalls of the second dielectric layer, and the first recess and the second recess have a same cross-sectional profile; a contact in the first recess defined by the second dielectric layer, wherein the contact has a homogenous composition and completely fills the first recess; a pickup contact over and extending through the second electrode, wherein the pickup contact directly contacts a first sidewall of the second electrode and a first sidewall of the insulating layer as recited in claim 1, the etch stop layer directly contacts a first sidewall of the insulating layer of the capacitor, and an open space void of material is defined between the second electrode and the etch stop layer; and a pickup contact extending through the etch stop layer and directly contacting a first sidewall of the second electrode and a second sidewall of the insulating layer as recited in claim 11, and an open space void of material is defined by the second electrode of the capacitor and extends through the first dielectric layer and the second dielectric layer, wherein: a first portion of the open space extending through the first dielectric layer has a first width, a second portion of the open space extending through the second dielectric layer has a second width less than the first width, a third portion of the open space extending through the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826